Title: From George Washington to Samuel Allinson, 10 April 1780
From: Washington, George
To: Allinson, Samuel


          
            
              Sir,
              Head Quarters Morris Town April 10th 1780
            
            I have received your letter of the 31st of March representing the ill treatment you had experienced from Lt Carnes. I assure you I have the utmost abhorrence of any violence offered to the inhabitants, and shall be always ready to attend to their complaints and grant all the redress ⟨in my power.⟩
            In the presen⟨t case it is at your option to⟩ obtain satisfaction eit⟨her from the civil or military⟩ law as you think be⟨st. If you prefer a civil prose⟩cution—the means ⟨are in your own hands, and all⟩ that I can do is to en⟨join the obedience of the officer⟩ to the civil Magistrate ⟨to prevent irregularity; if you⟩ would prefer a mil⟨itary trial, it will take place, as⟩ soon as the parties ⟨and the witnesses arrive. I have⟩ fixed upon the 20th instant for the purpo⟨se.⟩ You will perceive by the inclosed letter to the Commanding Officer of the Corps, the directions I have given in either case—that is of a civil or military prosecution, and it remains with you to determine which will be most agreeable to you. If you choose a military trial it will be indispensible that you and your witnesses should attend at this place at the time appointed. I am with esteem Sir Your Most Obet servant
            
              Go: Washington
            
          
          
            This letter was opened to alter the date after sealing.
          
        